UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

CRAIG CUNNINGHAM on behalf of himself                 Case No. 2:21-cv-02162-ARR-JMW
and all others similarly situated,
                                                      ECF Case
                   Plaintiff,

       -against-                                      RULE 7.1 DISCLOSURE STATEMENT
BIG THINK CAPITAL INC.,

                   Defendant.


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable District Judges

and Magistrate Judges of the Court to evaluate possible disqualifications or recusal, the

undersigned counsel for Defendant Big Think Capital Inc. certified the following:

       Defendant Big Think Capital Inc. does not have any corporate parents, and no publicly

held corporation owns 10% or more of its stock.

Dated: June 3, 2021                               THOMPSON HINE LLP

                                               By: /s/ Mendy Piekarski
                                                  Mendy Piekarski
                                                  335 Madison Avenue, 12th Floor
                                                  New York, New York 10017-4611
                                                  Telephone: 212.344.5680
                                                  Facsimile: 212.344.6101
                                                  Mendy.Piekarski@ThompsonHine.com

                                                   Attorneys for Defendant
                                                   Big Think Capital Inc.
                                CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2021, I caused to be served a copy of a Rule 7.1

Disclosure Statement electronically and by first class mail enclosed in a securely sealed postage-

paid envelope addressed to the following at the last known address as follows:


Aytan Y. Bellin
Bellin & Associates LLC
50 Main Street
Suite 1000
White Plains, NY 10606

                                                    /s/ Mendy Piekarski
                                                    Mendy Piekarski




                                                2
